Citation Nr: 0703689	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable rating for residuals, 
fractured right ankle, prior to April 3, 2006.

2.  Entitlement to a rating in excess of 10 percent for 
residuals, fractured right ankle, since April 3, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran retired from active duty in July 1973 after over 
20 years of military service. 

This claim is on appeal from the Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in March 2006 for further 
development and is now ready for disposition.

As a procedural matter, in the September 2005 informal brief 
presentation, the veteran maintained that a March 2004 rating 
decision granting a single 10 percent rating for tinnitus was 
clearly and unmistakably erroneous.  If he desires to pursue 
this issue, he should do so with specificity at the RO.  At 
this juncture, the Board does not have jurisdiction over this 
issue and it is not addressed in this decision. 


FINDINGS OF FACT

1.  Prior to April 2006, the veteran's right ankle disability 
was manifested by subjective complaints of stiffness; 
objective findings included limitation of motion of the 
ankle.  There is pathology productive of painful motion.

2.  Since April 2006, the veteran's right ankle disability 
was manifested by subjective complaints of pain and 
stiffness; objective findings include limitation of motion 
and developing degenerative changes. 

3.  There is no clinical evidence of ankle ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for 
residuals, fractured right ankle, prior to April 3, 2006, 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.41, 4.44, 4.45, 4.59, 4.68, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5262, 5270, 5271 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals, fractured right ankle, since April 3, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.41, 4.44, 4.45, 4.55, 4.56, 4.59, 4.68, 4.71, 4.71a, 
4.73, DCs 5262, 5270, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

The veteran filed the current claim in May 2003.  At that 
time, he reported that his ankle ached when he was on his 
feet for an extended period of time.  The RO rated his 
disability under DC 5271.  The Board will also consider DC 
5270 (ankle ankylosis) and DC 5262 (impairment of the tibia 
and fibula).  As the evidence does not show ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragalectomy, the provisions of DCs 5272, 
5273, and 5274 are not for application.

In order to warrant a compensable evaluation, the evidence 
must show malunion or nonunion of the tibia and fibula (DC 
5262), ankle ankylosis (DC5270), or "moderate" limitation 
of motion (DC 5271).  There are no outpatient treatment 
reported reflecting complaints of or treatment for a right 
ankle disability.  

In an August 2003 VA examination, the veteran related that he 
had been physically active for many years (taught skiing in 
the winter since 1973, otherwise played golf 4 days a week 
and walked 18 holes, worked in a sporting-goods store part-
time), but that his ankle was beginning to feel stiff and was 
sore after golf.  He indicated that the ankle was stable and 
did not tend to roll or turn.

Physical examination revealed no tenderness or the ankle 
joints.  Range of motion was reported as dorsiflexion to 40 
degrees (0-20 degrees is anatomically normal) and plantar 
flexion to 30 degrees (0-45 degrees is anatomically normal).  
Inversion was reported as 5 degrees, and eversion to 0 
degrees.  An X-ray report reflected a slight irregularity of 
the distal fibula, which could be related to an old injury, 
but no acute injury was seen.

In this case, the Board has considered whether the ranges of 
motion were erroneously transcribed on the VA examination as 
the dorsiflexion range is twice the normal range (40 degrees 
where 20 degrees is normal) and the plantar flexion is 
reduced from normal (30 degrees where 45 degrees is normal) 
and would be more in line reversed, particularly in light of 
the examiner's clinical assessment of "minimal residual 
problem."  

Nonetheless, as this issue regarding a now-3+ year old 
examination cannot be assessed, the Board will consider the 
reported ranges of motion as they stand and finds that the 
level of limitation of motion, particularly that plantar 
flexion was reported as 30/45 degrees, rises to the level of 
"moderate" limitation of motion but not "marked," and a 10 
percent rating, but no more, is warranted prior to April 
2006.  Regardless, a 10 percent evaluation would be 
warranted.  

Clearly, there was limitation of motion and pathology.  The 
veteran complained of pain, stiffness and pain on use.  Such 
rises to the level of periarticular pathology productive of 
painful motion.  38 C.F.R. § 4.59 (2006).  The reason for the 
examiner's silence regarding the presence or absence of 
painful motion or pain on use does not constitute negative 
evidence.  The Board accepts that any attempt to move the 
ankle beyond that reported by the examiner would produce 
pain.

In essence, the Board has been presented with an on-going 
appeal.  The RO has assigned a staged rating on the basis of 
the April 2006 VA examination.  However, the veteran has 
reported the nearly identical symptoms all along.  Nothing in 
this record suggests that the appellant became magically 
worse on the day of the April 2006 VA examination.  

In fact, in the May 2003 claim, he reported pain and aching 
in his ankle, in the August 2003 VA examination, he related 
pain and tenderness in the right ankle and limitation of 
motion was shown, in the November 2003 notice of disagreement 
he complained of an ache in the right ankle, and in the March 
2004 appeal he complained that his ankle hurt and was painful 
with normal activities.  

The Board finds that it is highly unlikely that the April 
2006 findings are unrelated to the veteran's repeated 
complaints and reports of a tender painful ankle during this 
appeal period.  As such, the condition has not significantly 
changed and a uniform evaluation is warranted.  

Turning now to the issue of whether a rating in excess of 10 
percent is warranted for any time on appeal, the Board finds 
that the evidence does not support a higher rating.  
Specifically, as noted above, the August 2003 VA examiner 
assessed "minimal residual problems" from the veteran's 
right ankle disability, which does not support a finding of 
"marked" limited motion or the functional equivalent 
thereof.  

Moreover, in a more recent VA examination, undertaken to 
assess the veteran's current level of disability, range of 
motion was reported as dorsiflexion to 15 degrees (with 20 
degrees as anatomically normal), and plantar flexion to 40 
degrees (with 45 degrees as anatomically normal).  The 
examiner noted that there was "some loss of dorsiflexion," 
but no tenderness and no swelling.  The examiner also 
concluded that the veteran was developing degenerative 
changes in the posterior aspect of the ankle with limited 
motion as noted.  Even considering the provisions of DC 5003 
for degenerative arthritis, no higher than a 10 percent 
rating would be warranted.

Further, the Board observes that there is no evidence to 
support a finding of ankylosis of the right ankle nor has the 
veteran reported a complete fixation of the ankle.  In 
addition, there is no evidence of malunion or nonunion of the 
tibia and fibula; therefore, DCs 5262 and 5270 is not for 
application.  Moreover, the reported ranges of motion, 
currently within a few degrees of normal, can be 
characterized as no more than "moderate" limitation of 
motion rather than "marked" limitation of motion, and a 20 
percent evaluation is not warranted.  

In addition, the Board observes that the veteran has 
complained of pain in the right ankle.  As directed in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Board has considered 
functional loss due to pain, under 38 C.F.R. § 4.40 and 
weakness, fatigability or incoordination of the ankle, 
pursuant to 38 C.F.R. § 4.45.  However, in light of the 
evidence showing no more than a moderate impairment of the 
right ankle, as well as the absence of any complaints or 
findings of weakness, fatigability or incoordination of the 
ankle, the Board finds that the veteran's right ankle 
disability does not demonstrate such pain, weakness, 
fatigability or incoordination as would constitute functional 
impairment warranting a higher evaluation under the criteria 
of 38 C.F.R. §§ 4.40 and 4.45.  

The current evaluation contemplates the presence of 
periarticular pathology productive of painful motion or 
moderate functional impairment.  Nothing in the lay or 
medical evidence reflects actual marked limitation of motion 
or the functional equivalent of marked limitation of motion.  
The veteran has complained of pain, stiffness and pain on 
use.  However, his own statements tends to establish that he 
retains significant functional use of the ankle.  Such lay 
evidence and the medical evidence establish that the function 
restriction is less than to a marked degree.

Accordingly, while the record clearly establishes that the 
veteran has experienced episodes of right ankle pain with 
certain activities such as 15-16 holes of golf, the Board 
concludes that his service-connected right ankle disability 
is appropriately compensated by the assignment of a 10 
percent disability evaluation and the schedular criteria for 
a rating in excess of the currently assigned 10 percent 
disability evaluation is not warranted.    

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2003 and March 2006.  He has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are associated with the claims file and he has denied 
post-service medical treatment.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical examinations 
pertinent to the issue on appeal were obtained in August 2003 
and April 2006.  The available medical evidence is sufficient 
for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating as this was the issue directly on 
appeal.  In addition, he was provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in September 
2006, as well as in a July 2006 supplemental statement of the 
case.  

To the extent that the claim for an increased rating prior to 
April 2006 has been granted, the RO will assign the rating 
and effective date and so notify the veteran.  To the extent 
that a rating in excess of 10 percent has been denied, any 
questions as to the appropriate effective date to be assigned 
are moot.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled and 
no further action is necessary under the mandate of the VCAA.


ORDER

A 10 percent rating for residuals, fractured right ankle, 
prior to April 3, 2006, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

The claim for entitlement to a rating in excess of 10 percent 
for residuals, fractured right ankle, since April 3, 2006, is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


